Citation Nr: 0900006	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-07 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation, for the period 
prior to March 3, 2008, for the veteran's service-connected 
right inguinal herniorrhaphy.

2.  Entitlement to an evaluation in excess of 10 percent, for 
the period beginning March 3, 2008, for the veteran's 
service-connected right inguinal herniorrhaphy.

3.  Entitlement to service connection for a left leg 
disability.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Jurisdiction over the veteran's case 
was subsequently transferred to the St. Petersburg, Florida 
RO.

The veteran was scheduled for a Travel Board Hearing in 
October 2008, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2008).  Accordingly, this veteran's request for 
a hearing is considered withdrawn.

The Board notes that the veteran in his March 2003 
substantive appeal, in addition to the issues of entitlement 
to a compensable evaluation for right inguinal herniorrhaphy 
and entitlement to service connection for a left leg 
disability, included the appealed issues of entitlement to 
service connection for hepatitis C and entitlement to service 
connection for low back pain.  As a March 2008 rating 
decision granted the veteran's claims of entitlement to 
service connection for hepatitis C and entitlement to service 
connection for low back pain, such issues are no longer in 
appellate status.

In a March 2008 rating decision, the RO increased the 
evaluation of the veteran's service-connected right inguinal 
herniorrhaphy from noncompensably disabling to 10 percent 
disabling, effective March 3, 2008.  Because the increase in 
the evaluation of the veteran's right inguinal herniorrhaphy 
disability does not represent the maximum rating available 
for the condition, the veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to March 3, 2008, the veteran's right inguinal 
herniorrhaphy manifested in no true hernia protrusion.  Prior 
to March 3, 2008, the veteran's right inguinal herniorrhaphy, 
while postoperative, did not manifest in a recurrent, readily 
reducible hernia that was well supported by a truss or belt.  
The medical evidence shows that prior to March 3, 2008, the 
veteran was not prescribed a truss or a belt for support.  

2.  Beginning March 3, 2008, the veteran's right inguinal 
herniorrhaphy manifested no true hernia protrusion, a 
negative examination for hernia on the right side, and pain.  
Beginning March 3, 2008, the veteran's right inguinal 
herniorrhaphy, while postoperative, did not manifest in 
recurrent, readily reducible hernia that is well supported by 
a truss or belt.  The medical evidence does not indicate that 
the veteran is prescribed a truss or a belt for support.  

3.  The veteran is not diagnosed with a left leg disability 
related to his service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
period prior to March 3, 2008 for the veteran's service-
connected right inguinal herniorrhaphy are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 
7338, 7340 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for the period beginning March 3, 2008, for the 
veteran's service-connected right inguinal herniorrhaphy 
compensable disability rating for right inguinal hernia are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Codes 7338, 7340 (2008).

3.  A left leg disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran was granted service connection for a right 
inguinal herniorrhaphy disability and assigned a 
noncompensable evaluation, effective March 22, 1982, in a 
rating decision dated in May 1982.  In August 2001, the 
veteran filed a claim of entitlement to a compensable 
evaluation for his service-connected right inguinal 
herniorrhaphy that was denied in a rating decision issued in 
February 2003, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7338.  The veteran filed a timely appeal of this rating 
decision.  Subsequently, in a rating decision dated in March 
2008, the veteran was granted an evaluation of 10 percent 
disabling for his service-connected right inguinal 
herniorrhaphy disability, effective March 3, 2008, pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7338.

Diagnostic Code 7338 provides ratings for inguinal hernia.  
Small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably disabling.  Inguinal 
hernia that is not operated, but is remediable, is rated 
noncompensably disabling.  Postoperative recurrent inguinal 
hernia, readily reducible, well supported by truss or belt, 
is rated 10 percent disabling.  Small inguinal hernia, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, is rated 30 
percent disabling.  Large inguinal hernia, postoperative 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable, is rated 
60 percent disabling.  A Note to Diagnostic Code 7338 
provides that 10 percent is to be added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be rated, 
and 10 percent, only, added for the second hernia, if the 
second hernia is of compensable degree.  38 C.F.R. § 4.114. 

Diagnostic Code 7340 provides that a femoral hernia should be 
rated pursuant to the criteria of inguinal hernias.  
38 C.F.R. § 4.114.

In a VA treatment note, dated in March 2002, the veteran was 
noted to have a small ventral hernia of the abdomen.

In January 2002 the veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The veteran indicated that he 
had hernia repair surgery in 1971.  He reported that he had 
pain in the lower back to the right side.  The veteran stated 
that he was treated for epididymitis in the military and was 
last treated for the condition in 1998.  Upon examination, 
the veteran was noted to have no hernia on either side.  The 
veteran was noted to have an 8 centimeter surgical scar from 
the hernia operation with no adherence or keloid formation 
and the scar was flat.  The examiner diagnosed the veteran 
with history of right inguinal hernia repair with isolated 
episode of epididymitis.

In an October 2002 VA treatment note the veteran was 
diagnosed with chronic epididymitis.

In July 2003 the veteran was afforded a VA C&P examination.  
The veteran reported that he had been treated for a right 
inguinal hernia in service.  He indicated that he has had 
intermittent pain in his groin and abdomen since service and 
that the pain had become constant.  He stated that he had 
worn a truss occasionally in the past but he did not wear one 
at that time.  Upon examination the veteran was noted to have 
an 8.5 centimeter (cm.) scar from the prior hernia surgery.  
There no indication of epididymitis or swelling in the groin.  
The examiner was unable to demonstrate hernia in the veteran.  
The veteran was noted to have a small 3 centimeter bulge 
below the hernia scar which the examiner attributed to the 
mild abdominal wall weakness.  The examiner diagnosed the 
veteran with previous right inguinal herniorrhaphy with no 
discernable hernia on examination.

In a January 2005 VA treatment note the veteran complained of 
swelling in the groin.  Upon examination the veteran was 
noted to have positive bowel sounds and epigastric 
tenderness.  No nodes or penile discharge were noted.  The 
physician indicated that there was at best a nil enlargement 
of the right hemiscrotum.

In March 2008 the veteran was afforded a VA C&P examination.  
Upon examination the veteran was noted to have a 2.5 inch 
long and one-eighth inch wide scar from his right inguinal 
hernia surgery.  The scar was non-elevated, not tender on 
palpation, and had normal skin color.  There was no guarding 
or rebound.  Examination for hernias was negative on the 
right and left sides.  The examiner diagnosed the veteran 
with right inguinal area postoperative herniorrhaphy with 
residual pain.

Prior to March 3, 2008

In light of the evidence, the Board finds that entitlement to 
a compensable evaluation for the veteran's service-connected 
right inguinal herniorrhaphy disability, for the period prior 
to March 3, 2008, is not warranted.  Prior to March 3, 2008, 
the veteran's right inguinal herniorrhaphy manifested in no 
true hernia protrusion.  Examiners, as indicated above, were 
unable to demonstrate hernia and found no hernia upon 
examination.  Prior to March 3, 2008, the veteran's right 
inguinal herniorrhaphy, while postoperative, did not manifest 
in recurrent, readily reducible hernia that is well supported 
by a truss or belt.  The medical evidence reveals that the 
veteran did not wear a truss or a belt for support.  
Accordingly, the Board finds that the manifestations 
veteran's right inguinal herniorrhaphy, prior to March 3, 
2008, more nearly approximate the criteria for a 
noncompensable evaluation.  Accordingly, entitlement to a 
compensable evaluation for right inguinal herniorrhaphy, for 
the period prior to March 3, 2008, is denied.

Beginning March 3, 2008

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 10 percent disabling for the 
veteran's service-connected right inguinal herniorrhaphy 
disability, for the period beginning March 3, 2008, is not 
warranted.  Beginning March 3, 2008, the veteran's right 
inguinal herniorrhaphy manifested in no true hernia 
protrusion, a negative examination for hernia on the right 
side, and pain.  Beginning March 3, 2008, the veteran's right 
inguinal herniorrhaphy, while postoperative, did not manifest 
in recurrent, readily reducible hernia that is well supported 
by a truss or belt.  The medical evidence does not indicate 
that the veteran wears a truss or a belt for support.  
Accordingly, the Board finds that the manifestations 
veteran's right inguinal herniorrhaphy, beginning March 3, 
2008, more nearly approximate the criteria for an evaluation 
of 10 percent disabling and no higher for the veteran's 
service-connected right inguinal herniorrhaphy.  Accordingly, 
entitlement to an evaluation in excess of 10 percent 
disabling for right inguinal herniorrhaphy, for the period 
beginning March 3, 2008, is denied.

The Board notes that a separate evaluation for the veteran's 
surgical scar was considered; however, a separate evaluation 
is not warranted because the veteran's surgical scar is not 
noted to limit the range of motion of the veteran's leg, is 
not adhered to the underlying tissue, is not painful upon 
examination, is not unstable, and does not cover an area of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, and 7804.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation, for the period prior to March 3, 2008, and an 
evaluation in excess of 10 percent, for the period beginning 
March 3, 2008, for the veteran's service-connected right 
inguinal herniorrhaphy, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's right inguinal herniorrhaphy 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a higher evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  The Board 
observes that there is no showing the disability results in 
marked interference with employment.  His right inguinal 
herniorrhaphy has not required any, let alone, frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks entitlement to service connection for a 
left leg disability.  The veteran's service medical records 
do not reveal any complaint, diagnosis, or treatment for any 
left leg condition or disability.  Upon examination at 
separation from active duty in November 1973 the veteran was 
not noted to have any lower extremity or musculoskeletal 
disorders.

In a private treatment note, dated in February 1997, the 
veteran complained of left leg pain.  Upon x-ray examination 
of the left leg a metallic rod was noted in the medullary 
canal of the left tibia.  The rod was indicated to be in a 
satisfactory position traversing a healed fracture of the 
distal left tibia.  A healing fracture of the left fibula was 
also noted and bony alignment appeared intact.  No acute 
abnormalities were identified.

In January 2002 the veteran was afforded a VA C&P 
examination.  The veteran reported that he fractured his left 
leg in 1973 and a steel rod was inserted into the leg from 
the knee down to the ankle.  Upon examination the veteran was 
note to have a normal gait and that he was able to walk on 
his heals and toes.  He was noted to have a scar on his left 
knee that was 1 cm. in width and 5 cm. in length.  Left knee 
range of motion was noted to be 110 degrees of flexion.  He 
had no effusion and negative Lachman and McMurray's tests.  
The tibia and fibula on the left revealed callous formation 
across the fracture line.  The examiner indicated that the 
veteran was status post open reduction and internal fixation 
with a rod for a fracture of the distal one-third of the 
shaft of the left tibia with good healing process and old 
healing fracture of the mid shaft of the left fibula.  The 
fracture lines are almost obliterated with callous formation.  
The examiner diagnosed the veteran with history of fracture 
of the left tibia and fibula with rod insertion and callous 
formation at the fracture site.  The examiner did not render 
an opinion on the etiology of any left left disorder as no 
left leg disorder was diagnosed.

An August 2004 VA X-ray examination of the left leg did not 
reveal any tibia or fibula disorders.

In light of the evidence, the Board finds that entitlement to 
service connection for a left leg disability is not 
warranted.  The veteran's service medical records do not 
reveal any complaint, diagnosis, or treatment for any left 
leg disorder and the veteran's left leg and musculoskeletal 
systems were noted to be normal upon separation from service.  
The Board notes that the veteran's service medical records 
reveal that the veteran was involved in a car accident in 
September 1972.  VA examiners noted that the veteran reported 
breaking his leg in 1973, while in service.  However, as 
noted above, there is no indication in the associated service 
medical records that the veteran was treated at any point in 
service for a left leg fracture and while the examiners do 
note that the veteran has a history of a leg fracture with 
internal fixation the examiners do not indicate when this leg 
fracture may have occurred.  In addition, the Board notes 
that any opinion associating the veteran's current noted 
history of a leg fracture with the veteran's service would be 
based upon the veteran's report of his in service medical 
history that is unsupported by the service medical records 
and is thus discounted by the Board.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (citing Swann v. Brown, 5 
Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993)).

In any event, the medical evidence does not reveal any 
current left leg disability.  The medical evidence indicates 
that the veteran has complained of pain in the left leg and 
has been noted to have a well healed fracture of the left leg 
with an inserted rod and callous formation at the fracture 
site.  However, the medical evidence, including multiple X-
ray examinations, does not reveal any tibia or fibula 
disorders or abnormalities.  In addition, the veteran was 
noted to have a normal gait upon physical examination.  The 
Board notes that Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In addition, the 
Board notes that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  In this case, while the veteran complains of left 
leg pain, pain alone does not in and of itself constitute a 
disability, and the veteran has not been diagnosed with any 
current left leg disability.  Accordingly, service connection 
for a left leg disability is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for a 
left leg disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  The veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant February 2004 and May 2008 that fully 
addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in June 2008 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In regard to the veteran's claim of entitlement to service 
connection for a left leg disability, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and no rating or effective date 
will be assigned with respect to the condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated October 1986 to February 2008.  The veteran 
submitted private treatment records from Scottsdale Hospital, 
dated in December 1981; Baptist Medical Center, dated April 
1995 to February 1997; and UAB Hospital, dated in September 
1997.  The appellant was afforded VA medical examinations in 
July 2003 and March 2008.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A compensable evaluation, for the period prior to March 3, 
2008, for the veteran's service-connected right inguinal 
herniorrhaphy, is denied.

An evaluation in excess of 10 percent, for the period 
beginning March 3, 2008, for the veteran's service-connected 
right inguinal herniorrhaphy, is denied.

Service connection for a left leg disability is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


